United States Court of Appeals
                        For the First Circuit


Nos. 07-2691, 07-2692

                           EDMUND F. BURKE,

                 Plaintiff, Appellee/Cross-Appellant,

                                  v.

                           STEVEN MCDONALD,

                 Defendant, Appellant/Cross-Appellee.


             APPEALS FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                Before

                       Howard, Selya, and Hansen,*
                            Circuit Judges.


     Joseph P. Kitteredge, with whom Rafanelli & Kitteredge,
P.C., Brian Rogal, and Rogal & Donnellan, P.C., were on brief,
for appellant/cross-appellee.
     Robert S. Sinsheimer, with whom Lauren Thomas and Denner
Pellegrino, LLP, were on brief, for appellee/cross-appellant.



                             July 17, 2009




     *
         Of the Eighth Circuit, sitting by designation.
                HOWARD, Circuit Judge.          In 1998, despite the fact that

police had obtained DNA evidence excluding him as the perpetrator,

Edmund Burke was arrested for murder and forced to spend a total of

forty-two days in jail.             Burke subsequently filed a civil rights

lawsuit under 42 U.S.C. § 1983 against a panoply of those involved

in the investigation of the crime, and after years of litigation,

a federal jury found Massachusetts State Police Trooper (Tpr.)

Steven McDonald liable for violating Burke’s Fourth Amendment

rights and awarded $400,000 in damages.              After trial, the district

court denied Tpr. McDonald’s motions for judgment as a matter of

law,       a   new   trial,   and    remittitur.      The   court    also   awarded

attorneys' fees to Burke, although it reduced the amount of the

fees       award     from   the   requested   $292,463.50    (plus    expenses   of

$34,358.55) to $118,882.50 (plus expenses of $12,632.89) on the

ground that Burke’s success was “decidedly partial.”1

                Both parties now appeal decisions of the district court:

Tpr. McDonald appeals the decision not to limit damages (and

evidence thereof) to the period between arrest and arraignment;

Burke, as cross-appellant, appeals the attorneys' fees reduction.




       1
      These figures are drawn from the district court's Order
Awarding Attorneys' Fees, which notes that Burke's underlying fee
application asked for $294,024.50, but that the application
"mistakenly includes hours that the plaintiff subsequently
voluntarily withdrew." The parties on appeal do not dispute the
district court's correction.

                                          -2-
            Discerning no errors in the district court's handling of

the case on either matter, we affirm.

I.   Background

           A.   The Factual Milieu

           Because we had the opportunity to develop the factual

context of this case in some depth when considering an appeal from

the district court's prior entry of summary judgment for the

defendants, see Burke v. Town of Walpole (Burke I), 405 F.3d 66

(1st Cir. 2005) (vacating the district court's grant of summary

judgment as to Burke's Fourth Amendment § 1983 claim against Tpr.

McDonald, and affirming in all other respects), we will limit our

factual exposition to a summary of the necessary details.             Except

where   indicated,   these   facts   are   not   in   serious   dispute   for

purposes of these appeals.

           On December 1, 1998, Irene Kennedy, a 75-year-old woman,

was the victim of a particularly grisly murder involving a severe

beating, strangulation, and multiple stab wounds.               The victim's

breasts, which were exposed when her body was found in a wooded

Walpole, Massachusetts park, each bore a human bite mark.                 The

ensuing investigation into the crime included the collection of DNA

samples in the form of saliva from the bite marks on the victim's

body, and of saliva and other forensic samples from Burke, a

suspect in the crime.    Because Massachusetts did not at that time

operate a facility capable of expedited DNA analysis of multiple-


                                     -3-
source samples, the samples were sent to the Maine Crime Laboratory

for   immediate     analysis   by   Theresa   Calicchio,    a    forensic   DNA

chemist.

            Calicchio testified at the trial in this case that, on

the morning of December 10, 1998, she called Tpr. McDonald and told

him that the DNA analysis had excluded Burke as the source of DNA

collected from the victim's body.2          Tpr. McDonald, however, failed

to convey this information to his colleagues, this despite the fact

that he successfully conveyed the findings of other non-DNA bite

mark analyses that implicated Burke in the crime.               As a result, a

warrant application was filed that afternoon which omitted any

mention of the DNA results, and an arrest warrant issued shortly

thereafter.

            Burke    was   arrested   at    his   home   that   afternoon   and

detained overnight, prior to being arraigned in state court the

next day.     Shortly after the arraignment began, Tpr. Kevin Shea,

Tpr. McDonald's colleague and co-investigator into the murder of


      2
      Whether Calicchio actually told Tpr. McDonald that Burke was
excluded on the day of the arrest was hotly contested at trial, and
Tpr. McDonald maintains on appeal that the evidence supporting
Calicchio's version of events is insufficient to support a finding
of liability, thereby entitling him to judgment as a matter of law.
We disagree. Calicchio testified that she "told [Tpr. McDonald]
that Ed Burke was excluded," and when asked if she had any doubt
about that fact, she stated, "No, no doubt." Suffice it to say
that "it was the jury's role to assess the credibility of witnesses
and to resolve inconsistencies in the evidence."      Wagenmann v.
Adams, 829 F.2d 196, 206 (1st Cir. 1987); see also Ayala-Rodriguez
v. Rullan, 511 F.3d 232, 237 (1st Cir. 2007) ("Credibility issues
are for the jury . . . .").

                                      -4-
Mrs. Kennedy, entered the courtroom and interrupted Assistant

District Attorney (ADA) Gerald Pudolsky mid-argument.                 The facts

surrounding this event are disputed. In essence, it is McDonald's

and Shea's contention that McDonald called Shea and told him about

the DNA exclusion of Burke, thereby leading Tpr. Shea to interrupt

ADA    Pudolsky.       At    trial,   however,    Burke   marshaled   evidence,

discussed in detail below, suggesting that the results of the DNA

test    were   never        communicated   from    Tpr.   McDonald    to   those

responsible for prosecuting the arraignment hearing, or to the

presiding magistrate.

            In any event, it is undisputed that after Tpr. Shea

interrupted the arraignment and spoke to ADA Pudolsky, ADA Pudolsky

was left with the impression that "some evidence" had "come to

light."    He requested a recess, called his supervisors, and was

told (he does not remember by whom) that            "more testing" of the DNA

was required before any definitive result could be obtained.                ADA

Pudolsky then sought and secured Burke's detention without bail.

Burke spent the next forty-one days in custody until, after palm

prints provided by Burke pursuant to court order revealed that

Burke was not the source of a palm print on the victim's body, the

district attorney filed a nolle prosequi in the case on the ground

that Burke's prosecution was premature.




                                        -5-
              B.   The Instant Litigation

              Burke subsequently filed a civil rights action in state

court against the Town of Walpole, the dentist who provided the

non-DNA bite mark analysis, and various officers and supervisors of

the Walpole Police Department in their individual and official

capacities.        In addition to a § 1983 claim, he claimed defamation

based    on   having    been   publicly     identified   as   Mrs.   Kennedy's

murderer.      Shortly thereafter, Burke filed a similar lawsuit in

federal court against various Massachusetts State Police troopers,

employees of the Massachusetts Chief Medical Examiner's Office, and

the Commonwealth of Massachusetts.              After the state case was

removed to federal court, Burke amended his complaint to combine

the two cases, and then amended his complaint two more times to add

claims of negligence against the Commonwealth and to join a second

dentist as a defendant.           His attempt to amend the complaint a

fourth time was denied.

              In time, the district court granted summary judgment to

all defendants on all claims, and Burke appealed.             As noted above,

we affirmed the district court in every respect except for one:             we

vacated the grant of summary judgment to Tpr. McDonald on Burke's

§ 1983 claim alleging a Fourth Amendment violation, concluding that

"the    record     contains    evidence,    sufficient   to   create   a   jury

question, that he intentionally or recklessly withheld exculpatory

DNA evidence from the magistrate who issued the warrant to arrest


                                      -6-
Burke, and a reasonable officer would know that such conduct

violated a clearly established Fourth Amendment right."                  Burke I,

405 F.3d at 70.

           Before,     during,      and    after   the    ensuing     trial,   Tpr.

McDonald maintained in the district court his position that he

should   not    be   found    liable      for   damages    incurred    after   the

arraignment.     In support of this position, Tpr. McDonald cited

evidence, which he characterized as uncontroverted, suggesting that

he had made a full disclosure of the exculpatory DNA evidence to

the prosecution before ADA Pudolsky requested Burke's continued

detention without bail. In McDonald's view, the district attorney,

who after Tpr. McDonald's disclosure had all available information

about the evidence inculpating and exculpating Burke, made a fully-

informed and independent decision to ask for continued detention,

and a fully-informed magistrate agreed.              Tpr. McDonald argued to

the district court, and maintains on appeal, that the arraignment

therefore cut off the damages for which he can be liable, either as

a matter of law or as a matter of fact.

           The district court disagreed, and instead submitted the

question   to    the   jury    as    a    matter   of     proximate    cause   and

consequential damages.         The court instructed the jury that "the

plaintiff must establish the defendant's acts were the proximate

cause of injuries to him and consequent damages sustained by him."

Additionally, after defining and explaining the term "proximate


                                          -7-
cause"   and    emphasizing   that   an    intervening   cause   cuts   off

liability,3 the court instructed:

           In this case it is the defendant's contention
           that even if he had withheld material
           information   from  other   investigators  on
           December 10th, he disclosed that the DNA
           testing had excluded Mr. Burke at the time of
           the arraignment on December 11th, so that any
           continued detention of Mr. Burke after that
           time could not have been caused by his
           withholding of information.    That is also a
           factual issue for you to determine -- for you
           to resolve, if, of course, you find that
           Trooper McDonald had withheld information
           prior to the application for a warrant.

           Before the jury retired, the district court held a

sidebar discussion and invited objections and corrections to its

instructions.    Tpr. McDonald's attorney objected, to no avail, as

follows:   "Your Honor, just for the record, I wanted to state that

I believe I'm entitled to as a matter of law instruction that the

probable cause determination by the Court on the 11th terminates

any exposure my client has to damages."           This objection was in

addition to an instruction that Tpr. McDonald had proposed, also to

no avail, which would have instructed:

           [Y]ou may award [the Plaintiff] only such
           damages as will reasonably compensate him for
           such injury and damages as you find, from a
           preponderance of the evidence in the case,
           that he sustained from the time of his arrest
           until when the DNA results were disclosed.
           You are not permitted to award any damages you
           find the Plaintiff may have suffered following


     3
      Tpr. McDonald has not challenged the district                court's
instructions as to the meaning of "proximate cause."

                                     -8-
           when the DNA results were disclosed by the
           Defendant.

           The jury found in favor of Burke using a general verdict

form, and a flurry of post-trial motions followed.          Among them was

Burke's request for attorneys' fees, originally in the amount of

$324,859.75, but voluntarily reduced to $292,463.50 after a filing

from Tpr. McDonald challenged the amount.            The district court

further   reduced   the   fee   award   to   $118,882.50,   declaring   the

plaintiff's success "decidedly partial."            In arriving at this

amount, the district court depended heavily on the fact that the

plaintiff obtained a jury verdict against "only one of twenty-one

defendants on only one of sixteen causes of action."4

           As for the amount of the reduction, the district court

described the time and billing records as providing "little, if any

basis for determining what work reflected in them was done to

develop what claims," and therefore made a "proportional estimate"

that, prior to Burke I, "it is fair to estimate that 15% of the .

. . work was of direct or indirect benefit to the plaintiff's


     4
      The court also awarded $12,632.89 in total expenses, an
amount arrived at by way of the same global eighty-five percent
reduction that was applied to the claimed attorneys' fees. It is
unclear whether Burke intends his cross-appeal to encompass the
district court's decision to reduce the expenses: except for a few
passing references to costs, the brief complains only of the "fees"
reduction and refers only to "time" records and "time spent"; not
surprisingly, Tpr. McDonald takes the position that Burke has made
"no argument challenging . . . the reduction of costs." But the
matter is immaterial to our decision, for to the extent it has been
appealed, we affirm the district court's reduction of expenses for
substantially the same reasons we affirm its fee award.

                                    -9-
ability to prevail on his [successful] claim against McDonald."

The district court recognized only 15% of the claimed pre-Burke I

hours, added them to the hours spent on the case after Burke I

(100% of which were recognized), and proceeded to calculate the

final award using the "lodestar method."5              Both parties appealed.

II.   TPR. MCDONALD'S APPEAL

            The gravamen of Tpr. McDonald's appeal is simply put: he

believes   that   his     liability   is   limited     to   the   damages   Burke

incurred between the arrest and the arraignment.              He advances this

position with three related arguments.           First, he argues that the

district court should have cut off the damages as a matter of law

with a legal ruling before trial, an instruction to the jury not to

consider damages incurred after the arraignment, a post-trial

judgment as a matter of law, or a remittitur.6                     Second, Tpr.

McDonald argues that even if the district court was theoretically

correct    in   framing    McDonald's      potential    liability    for    post-

arraignment damages as a question of proximate cause, in this case

the prosecutors' informed and independent decision to proceed with


      5
      The "lodestar method" of calculating attorneys' fees awards
requires the district judge to multiply the number of hours
productively expended by counsel by a reasonable hourly rate. See
De Jesus Nazario v. Morris Rodriguez, 554 F.3d 196, 207 (1st Cir.
2009). The resulting amount is presumptively reasonable, Lipsett
v. Blanco, 975 F.2d 934, 937 (1st Cir. 1992), although the district
court enjoys some discretion to adjust the lodestar amount upwards
or downwards, see De Jesus Nazario, 554 F.3d at 207.
      6
      McDonald's challenge to the size of the verdict stands or
falls on his intervening cause argument.

                                      -10-
the arraignment should have cut off his damages as a matter of law.

Third, Tpr. McDonald argues that the evidence of his liability for

post-arraignment damages was insufficient on any theory to support

the jury's verdict.

           A.   Standards of Review

           "We review the district court's denial of a motion for

judgment   as   a    matter   of   law,   including   legal    decisions   made

therein,   de       novo."     Mass.      Eye   &   Ear   Infirmary   v.     QLT

Phototherapeutics, Inc., 552 F.3d 47, 57 (1st Cir. 2009) (citing

Bisbal-Ramos v. City of Mayaguez, 467 F.3d 16, 22 (1st Cir. 2006)).

We review the denial of a motion for a new trial or remittitur for

abuse of discretion, and "[w]e will order a new trial only if the

verdict is against the demonstrable weight of the credible evidence

or results in a blatant miscarriage of justice."              Marcoux v. Shell

Oil Prods. Co., 524 F.3d 33, 40 (1st Cir. 2008) (internal quotation

marks omitted); see also Mendez-Matos v. Municipality of Guaynabo,

557 F.3d 36, 46 (1st Cir. 2009) ("Where . . . defendants have

timely moved for a new trial or remittitur under Federal Rule of

Civil Procedure 59, our inquiry is limited to determining whether

the trial court abused its discretion in refusing to set aside the

verdict as excessive." (internal quotation marks omitted)).

           "As to matters of fact, we view the evidence in the light

most favorable to the verdict, asking only whether a rational jury

could on the basis of that evidence find as the jury has."             Id.    In


                                       -11-
other words, "a jury's verdict and factual findings must be upheld

unless the facts and inferences viewed in the light most favorable

to the verdict point so strongly and overwhelmingly in favor of the

movant that a reasonable jury could not have returned the verdict."

Mass. Eye & Ear Infirmary, 552 F.3d at 57 (internal quotation marks

omitted); see also Crowley v. L.L. Bean, Inc., 303 F.3d 387, 393

(1st Cir. 2002).

             Where, as here, a claim of instructional error challenges

the very basis for instructing or refusing to instruct on a

particular    subject,    we   review     that   claim    of    error    de    novo.

Davignon v. Hodgson, 524 F.3d 91, 108 (1st Cir. 2008) (citing

Seahorse Marine Supplies, Inc. v. P.R. Sun Oil Co., 295 F.3d 68, 76

(1st Cir. 2002)); United States v. Nascimento, 491 F.3d 25, 33 (1st

Cir. 2007).        "Where a district court refuses to give a party's

requested    instruction,      however,    we    will   reverse    only       if   the

requested instruction was '(1) correct as a matter of substantive

law,   (2)   not    substantially    incorporated        into   the     charge     as

rendered, and (3) integral to an important point of the case.'" Id.

(quoting White v. N.H. Dep't of Corr., 221 F.3d 254, 263 (1st Cir.

2000)).

             "We will uphold a jury award if it is a result of 'any

rational appraisal or estimate of the damages that could be based

on the evidence before the jury.'"                Marcoux, 524 F.3d at 40




                                     -12-
(quoting Data Gen. Corp. v. Grumman Sys. Support Corp., 36 F.3d

1147, 1172 (1st Cir. 1994)).

           B.   Discussion

           For his argument that the district court should have

limited his liability for damages to the period preceding the

arraignment, Tpr. McDonald relies primarily on the Supreme Court's

statement in Heck v. Humphrey that "'If there is a false arrest

claim, damages for that claim cover the time of detention up until

issuance of process or arraignment, but no more.'"        512 U.S. 477,

484 (1994) (quoting    W. Page Keeton et al., Prosser and Keeton on

Law of Torts 888 (5th ed., 1984)).          The appellant correctly

acknowledges, however, that an exception to that rule exists where

facts are withheld from the prosecutor or judge such that the

affected official(s) cannot be understood to have exercised an

informed, independent judgment.     See Wagenmann, 829 F.2d 196, 211

(1st Cir. 1987) (observing, in action against police officer for

violating, inter alia, right to be free from excessive bail, "if a

person wrongfully brings about an end by manipulating another," in

this case the court clerk responsible for setting the bail, "the

naked fact that he lacked . . . authority to accomplish the end by

himself does not provide an impenetrable shield" against damages);

see also, Harper v. City of Los Angeles, 533 F.3d 1010, 1027 (9th

Cir. 2008) (citing Smiddy v. Varney, 665 F.2d 261, 266 (9th Cir.

1981))   (prosecutor's   decision   to   proceed   does   not   cut   off


                                -13-
investigating officers' liability where plaintiff can show that the

prosecutor was pressured or caused by the investigating officers to

act contrary to his independent judgment); Townes v. City of New

York, 176 F.3d 138, 147 (2d Cir. 1999); Jones v. City of Chicago,

586 F.2d 985, 994 (7th Cir. 1988).     Thus, bearing in mind the

applicable standard of review, Tpr. McDonald's appeal of the

district court's refusal to enter judgment as a matter of law must

fail if, when viewing the facts and drawing inferences in the light

most favorable to the verdict, a rational jury could have found

that Tpr. McDonald withheld the exclusionary DNA test results from

the prosecutors and the magistrate in a manner that prevented those

officials from making informed and independent decisions.7

          On the record before us, no stretch of imagination is

required to fathom how a rational jury could have so found.    For

instance, the jury could have credited the testimony of Walpole



     7
      In their briefs, the parties debate whether an independent
Fourth Amendment malicious-prosecution claim is cognizable under §
1983, an open question in this circuit. See Nieves v. McSweeney,
241 F.3d 46, 54 (1st Cir. 2003) ("It is an open question whether
the Constitution permits the assertion of a section 1983 claim for
malicious prosecution on the basis of an alleged Fourth Amendment
violation."). We need not reach that question here; it suffices to
repeat that "the essential elements of actionable section 1983
claims derive first and foremost from the Constitution itself, not
necessarily from the analogous common law tort." Calero-Colon v.
Betancourt-Lebron, 68 F.3d 1, 4 (1st Cir. 1995); id. at 5 (Lynch,
J., concurring) (same); cf. Albright v. Oliver, 510 U.S. 266, 270
n.4 (1994) ("[T]he extent to which a claim of malicious prosecution
is actionable under § 1983 is one on which there is an embarrassing
diversity of judicial opinion." (internal quotation marks
omitted)).

                               -14-
Police Officer James Dolan, called by Burke as a hostile witness,

that the information presented to the magistrate at the arraignment

did not include the exculpatory DNA test results that, according to

Calicchio, had already been tendered to Tpr. McDonald.    The jury

could also have disbelieved Tpr. McDonald's testimony that he fully

informed the prosecutors involved in the bail decision about the

DNA test results. Tpr. McDonald claimed to have unburdened himself

to First Assistant District Attorney John Kivlan directly on the

day of the arraignment, but ADA Kivlan was never called to testify,

nor was any other evidence offered to support McDonald's assertion.

          The jury might well have determined that Tpr. McDonald's

testimony was nakedly self-serving and not credible. Tpr. McDonald

also claimed to have informed ADA Pudolsky of Burke's exclusion by

way of Tpr. Shea, who testified that he told ADA Pudolsky that

Burke was excluded when he interrupted the arraignment.    But the

rest of the evidence does not fully corroborate that account.

Among the infirmities in Tpr. McDonald's version of events is the

fact that, while both Tprs. McDonald and Shea testified that Tpr.

McDonald told Tpr. Shea that "Burke is excluded" based on the DNA

test results, and while Tpr. Shea testified that he passed this

message on to ADA Pudolsky, ADA Pudolsky testified that Tpr. Shea

only told him to "go downstairs and call" his supervisors, leaving

ADA Pudolsky with the impression that there was "some evidence"

that had "come to light."   ADA Pudolsky did not testify that Tpr.


                               -15-
Shea told him that Burke was excluded, nor did he testify that Tpr.

Shea so much as mentioned DNA or test results to him.        The gap

between these two versions of this chain of events -- Tprs.

McDonald and Shea's version on the one hand, and ADA Pudolsky's on

the other -- was wide enough to accommodate the inference that Tpr.

McDonald did not, in fact, unburden himself to the prosecution by

way of Tpr. Shea.

             Other evidence before the jury bolstered this inference,

such as the fact that ADA Pudolsky, after phoning his supervisors,

argued to the magistrate that the DNA test results were ambiguous

as to Burke's culpability, a position he would have been unlikely

to adopt had he heard Calicchio's opinion, which she said she

rendered to Tpr. McDonald the previous day, that the DNA test

results unquestionably excluded Burke.      The jury also heard that

Tprs. Shea and McDonald were colleagues and that both participated

in the investigation and arrest of Burke, thus providing at least

some basis for the jury to infer that the two troopers might have

had untoward incentives or inclinations to corroborate each other's

testimony.      When taken together, these additional facts could

reasonably have led the jury to discount Tprs. McDonald's and

Shea's testimony about what disclosures Tpr. McDonald made to whom,

and when.8


     8
      As a postscript to our discussion of this evidence, we
briefly note that Calicchio testified at trial that, the day before
the arraignment, she spoke to Robert Martin, a chemist for the

                                 -16-
          None of the evidence just described leads inexorably to

the conclusion that Tpr. McDonald failed to disclose the DNA test

results to the prosecution, but we need no such certainty to reject

McDonald's argument that his liability for damages must end, as a

matter of law, when the prosecutors weighed in at the bail hearing.

All that is required is a finding that, when these facts are viewed

in the light most favorable to the verdict, a rational jury could

have found that Tpr. McDonald failed to disclose what he knew, and

that this failure prevented the magistrate and prosecutors from

making informed, independent judgments.    The evidence discussed

above supports that finding.9


Massachusetts State Police Crime Laboratory, and that during this
conversation she may have advised him that Burke was excluded. She
also testified that, on the day of the arraignment, she spoke to
Richard Iwanicki, then a forensic chemist with the Massachusetts
State Police, and that in the context of discussing the specific
procedures used in the DNA tests, she did in fact advise him of
Burke's exclusion. What was said between Calicchio, Martin, and
Iwanicki, and whether those discussions sufficiently broke the
chain of causation between Tpr. McDonald's failure to disclose what
he knew of the DNA test results and Burke's eventual damages, were,
for the reasons provided herein, questions appropriately left to
the jury.
     9
      This is so even assuming -- without deciding -- that Tpr.
McDonald is correct to assert that the "presumption of regularity"
that often attaches to a prosecutor's charging decision in the
context of retaliatory-prosecution actions, see Hartman v. Moore,
547 U.S. 250, 263 (2006), could also attach to the prosecutors'
decision at the arraignment to seek Burke's continued detention in
this case. In light of the exclusionary DNA test results already
in Tpr. McDonald's hands, probable cause to detain Burke was
lacking, see id. at 265 (describing "the significance of probable
cause or the lack of it" as one fact having "obvious evidentiary
value" when determining liability in the context of prosecutorial
decisions urged by investigating officers); moreover, probable

                                -17-
           None of Tpr. McDonald's other arguments in support of his

appeal fare better.      We find no cognizable error in the district

court's jury instructions, which framed the question of damages as

a matter of proximate cause.           This approach to the issue is

consistent with Supreme Court precedent emphasizing that liability

under § 1983 flows against the defendant for all damages that are

the "natural consequences of his actions."        Malley v. Briggs, 475

U.S. 335, 344 n.7 (1986) (quoting Monroe v. Pape, 365 U.S. 167, 187

(1961)) (internal quotation marks omitted).

           Indeed, in Wagenmann we upheld a jury verdict against a

police   officer   who   manipulated    the   independent   and   informed

decisions of judicial officers after the jury instructions had put

the question of damages in terms of causation.       829 F.2d at 211-13.

In so doing, we noted that "[t]he law looks to causation in fact"

when assessing damages, id. at 211, and that the evidence supported

"the finding that [the defendant officer] proximately caused bail

to be set," id. at 212 (emphasis added).        We also emphasized that

§ 1983 "should be read against the background of tort liability

that makes a man responsible for the natural consequences of his

actions," id. (quoting Monroe, 365 U.S. at 187), and endorsed "the

use of traditional tort principles for making intervening cause



cause aside, the jury could easily have inferred from the evidence
described above that the prosecutors' decision was in fact
influenced by Tpr. McDonald's failure to disclose the DNA test
results.

                                  -18-
determinations in the § 1983 milieu," id. (citing Springer v.

Seaman, 821 F.2d 871, 877 (1st Cir. 1987)).

           The district court's instructions were correct as a

matter of substantive law. They properly and clearly explained the

concept   of     proximate   causation,    and   plainly   and     concretely

committed the question of whether Tpr. McDonald disclosed the DNA

test results to the prosecution at the time of the arraignment to

the judgment of the jury.         The instructions also substantially

incorporated Tpr. McDonald's position that, so long as he timely

disclosed the DNA test results to the prosecution, he should not

bear liability for damages after the arraignment. The instructions

therefore were not erroneous.

           For     similar   reasons,     we   are   unpersuaded    by   Tpr.

McDonald's argument that the district court's decision to allow

evidence on the conditions of Burke's post-arraignment confinement

so confused the jury as to taint the damages award.           The jury was

instructed not to consider this evidence if it found that Tpr.

McDonald disclosed the DNA test results to the prosecutors at the

time of the arraignment, and we presume that the jury understood

and followed those instructions.          See Mass. Eye & Ear Infirmary,

552 F.3d at 58 n.12 (citing United States v. Griffin, 524 F.3d 71,

78 (1st Cir. 2008)); see also id. at 73 ("Where, as here, the jury

heard a legally adequate instruction, which was supported by




                                   -19-
competent evidence, we will not assume jury confusion or verdict

taint.").

            Moreover, while we think it most plausible to infer that,

as explained above, the jury disbelieved Tprs. McDonald's and

Shea's assertions that Tpr. McDonald informed the prosecutors about

the DNA test results, we also recognize an alternative possible

basis for the jury's award: that the jury awarded damages to cover

only the natural consequences of the false arrest which, as Burke

argues in his brief on appeal, did not "come to a screeching halt

in [the] twenty four . . . hours" between the arrest and the

arraignment.

            In light of our precedent, discussed below, the evidence

at trial may be viewed as providing an adequate basis for the jury

to award significant damages against Tpr. McDonald for his role in

Burke's arrest.       Given the heinousness and visibility of the crime

at issue, Burke's arrest attracted a significant amount of public

attention.        Burke testified at trial to having seen the scene

develop outside his house on the day of his arrest.                    He described

looking     out    the     window   in    the    morning   and    seeing     police

"everywhere," including what he believed to be unmarked observation

vans in the parking lot.            He also described hearing a helicopter

"circling the house."         By lunchtime, Burke said that he saw people

other   than      police   "gathering     on    the   sidewalk   and    across   the

street," perhaps as many as one hundred or more, some with cameras.


                                         -20-
Thereafter, the police, including Tprs. Shea and McDonald and

Officer Dolan, entered Burke's house by breaking in through the

back door, arrested him, and led him handcuffed into the street

wearing a "torn, crummy tee-shirt that was on inside out."

            At trial, after a videotape of Burke's walk into the

street was published to the jury, Burke described the reaction of

the bystanders as sounding "sort of like the 4th of July with

floats going by, people clapping, you know, when you're in a

parade."     He   described   a   television   reporter   who   "stuck   a

microphone in [his] face and asked [him] if [he] murdered Mrs.

Kennedy."    He also testified to his knowledge -- acquired later --

of newspaper and television news stories that publicized his arrest

for the murder, saying, "Every video media, every TV station in

Boston and Cable News New England was there.       Every newspaper was

reporting:    the Herald, the Transcript, the Walpole Times, the

Globe."

            Burke also described his experience being held that night

in a "very small" cell at the police station that was equipped with

little more than "a short wooden thing that you could sit on."           He

testified to hearing another inmate say from an adjacent holding

cell at the courthouse the next day that the suspect in Mrs.

Kennedy's murder (at that point, Burke) is "not going to last long"

in prison, and that the suspect should be executed.              He also

testified to his humiliation at the prospect of being led into a


                                   -21-
public    arraignment         hearing    in    handcuffs,          chains,     and   ankle

bracelets, an event that eventually occurred.

               Burke's qualitative assessments of the impact of these

events    on    his    life    emphasized      the    extent       of   his   mental     and

emotional anguish.             He described feeling like his house was a

"pressure cooker" as the police and bystanders gathered outside on

the day of his arrest, making him "very tense."                          Of his anxiety

leading up to the arraignment hearing, he stated, "I thought it was

the end of my life.           It was something that I didn't think there was

any way that I'd be able to deal with. . . . I didn't think I could

get   through     what    I     was    about   to    face.     .    .   .     It   was   too

humiliating."         Of the publicity surrounding his arrest, Burke said

simply,    "It    destroyed       my   life.        It   destroyed       my   life,"     and

elaborated by pointing out that the articles had portrayed him not

just as a murderer but also an "abuser," "weirdo," and "loner,"

labels which clearly and understandably upset him.                            On multiple

occasions during his testimony, Burke hesitated to describe the

full extent of his ordeal, stating that he was being asked to

describe events that were uncomfortable for him to think about.

               The jury was also presented with evidence that Burke's

emotional and mental anguish had potentially long-lasting effects.

Burke testified that he lost friends at the time of the arrest

"because they didn't want to be associated with what was about to

come down." Burke's brother also testified that Burke's reputation


                                          -22-
in the Walpole community prior to the arrest was as a "gentle,

kind, animal lover, non-violent," and juxtaposed it with a more

recent event he had witnessed in Burke's new home town in another

state, during which a stranger yelled the word "murderer" at Burke

from a passing car.     Burke's brother also contrasted Burke's pre-

arrest personality, which he described as including "a great sense

of humor," with his post-arrest personality, which he described as

"tearful, hopeless, despondent, enraged," and observed that, post-

arrest, Burke "focused all his mental . . . activity to try and

understand how and why this happened to him. . . . [I]t engulfed

his life."    If the jury awarded damages to compensate Burke for his

trauma, there is a basis for concluding that it was entitled to do

so: the jury was presented with adequate evidence upon which to

base the award, it was properly instructed as to the circumstances

under which such damages are compensable, and it was entitled to

make the award as a matter of law.      See, e.g., Wagenmann, 829 F.2d

at 215-16 (upholding a jury award based on "the stress, fear,

humiliation, embarrassment, anguish, and stigmatization" that a

defendant "suffered (and continues to suffer)" after his arrest

without probable cause).

             In sum, we discern no error of law by the district court

when it refused to cut off damages at the moment of arraignment or

when it instructed the jury as to Tpr. McDonald's liability for

damages.     We further find that the jury's award can fairly be


                                 -23-
understood to be supported by at least one and probably two

rational appraisals of the damages.     We therefore have no cause to

conclude that the district court abused its discretion in denying

the motions for a new trial and remittitur, nor reason to upset the

verdict ourselves.

III.    BURKE'S CROSS-APPEAL

            Burke's   cross-appeal   mounts   two   challenges   to   the

district court's attorneys' fees award.       First, Burke argues that

the district court erred in declaring Burke's victory "decidedly

partial," given that he ultimately secured a jury verdict in the

amount of $400,000 on his § 1983 claim.        Burke acknowledges, of

course, that many of his claims were unsuccessful, but he argues

those claims were so inseparable from the successful claim that

"each and every minute spent was necessary to the actual verdict."

Second, Burke characterizes the district judge's decision as an

adjustment to the lodestar amount based on the "results obtained,"

and argues that the district court erred in so doing by considering

Burke's claim-by-claim success without also considering "the relief

actually achieved" and the "societal importance of the right which

has been vindicated."10




       10
       Burke's challenge relates only to the district court's
calculation of recognizable hours; he does not challenge the
district court's findings regarding appropriate hourly billing
rates.

                                 -24-
          A.   Standard of Review

          District courts are provided broad discretion to make fee

determinations, and we consequently review the denial in whole or

in part of a motion for attorneys' fees for manifest abuse of

discretion.    Boston's Children First v. City of Boston, 395 F.3d

10, 13 (1st Cir. 2005).     "Apart from mistakes of law -- which

always constitute abuses of a court's discretion -- we will set

aside a fee award only if it clearly appears that the trial court

ignored a factor deserving significant weight, relied upon an

improper factor, or evaluated all the proper factors (and no

improper ones), but made a serious mistake in weighing them."    Gay

Officers Action League v. Puerto Rico, 247 F.3d 288, 292-93 (1st

Cir. 2001) (citations omitted).

          The party claiming attorneys' fees bears the burden of

proving the reasonableness of the hours it claims.     Torres-Rivera

v. O'Neill-Cancel, 524 F.3d 331, 340 (1st Cir. 2008).        "If the

fee-seeker properly documents her claim and plausibly asserts that

the time cannot be allocated between successful and unsuccessful

claims, it becomes the fee-target's burden to show a basis for

segregability," although "[i]n reviewing determinations that claims

are or are not interrelated for purposes of an award of attorneys'

fees, we have exhibited great deference to the trial court's

discretion."   Lipsett, 975 F.2d at 941.   For purposes of this case,

we note also that we repeatedly have warned that time entries that


                                -25-
amount to no more than "gauzy generalities" will be "substantially

discounted," id. at 938, and that the failure of a fee-seeker to

submit    reasonably        explicit     time     records     may   have    "dire

consequences" on the amount of fees awarded.                  Gay Officers, 207

F.3d at 297.

              B.   Discussion

              In light of the limits of our review, we conclude that

the district court's fee reduction should be affirmed. It is well-

established that "fees are appropriately excluded from the lodestar

. . . 'when different claims for relief are not interconnected,

that    is,   when   the   claims     rest   on   different   facts   and   legal

theories.'"        Bogan v. City of Boston, 489 F.3d 417, 428-29 (1st

Cir. 2007) (quoting Figueroa-Torres v. Toledo-Davila, 232 F.3d 270,

278 (1st Cir. 2000)).         Excluding fees for unsuccessful claims not

interconnected with the successful claim is precisely what the

district court did in this case:                in calculating the number of

hours to recognize for purposes of its lodestar calculation, it

distinguished Burke's successful § 1983 claim against Tpr. McDonald

from his other, unsuccessful claims, each of which was made against

other    defendants,       premised    on    significantly     different    legal

theories, or both.         For instance, the district court noted that

whereas "the jury verdict against Trooper McDonald was supported by

evidence that he, being the only investigating officer aware of

exculpatory DNA evidence prior to the plaintiff's arrest, knowingly


                                        -26-
withheld that information from others who were applying for the

arrest     warrant"    (emphasis    added),    Burke's    lawsuit     included

unsuccessful claims that other officers executed his arrest without

a validly issued warrant, that other defendants mishandled DNA

evidence, and that other defendants had withheld or misstated non-

DNA evidence bearing on probable cause (such as the bite mark

evidence).     The district court further noted          that Burke brought

"completely distinct claims . . . against forensic odontologists,"

and a separate defamation claim against the Walpole police chief

for statements he made to the news media about the arrest.              While

acknowledging that "the multiple and varied claims asserted were

all related in a very broad sense – they all pertained to the

events that culminated in Burke's arrest," the district court

nonetheless concluded "that preparation of the successful case

against McDonald did not benefit from legal efforts expended in

pursuit of theories based on different facts against different

defendants," and it thus decided to exclude the hours Burke's

attorneys     spent     on   unsuccessful     claims   from    the    lodestar

calculation.

            The only wrinkle in this case is the manner in which the

district    court     calculated   the   number   of   hours   that   were   so

unrelated to the successful claim as to be excludable from the

lodestar calculation, to wit, a global reduction of eighty-five

percent to the pre-Burke I hours based on the district court's


                                     -27-
"proportionate estimate."        To be sure, a more exacting approach to

the lodestar method is preferred, but this case did not allow for

more precision:          as the district court noted after providing

examples of the ambiguous time entries contained in the time and

billing records ("strategy meeting" and "telephone conference"),

those records provided "little, if any, basis for determining what

work reflected in them was done to develop what claims," and,

despite   the     fact    that   he   bore      the   burden   to    prove   the

reasonableness of the hours he claimed, Burke did not provide an

affidavit explaining with sufficient detail how the line item

entries -- or even categories of line item entries -- were related

to the meritorious claim.        Therefore, under the circumstances, we

cannot conclude that a global reduction based on a proportionate

estimate of the time spent on the meritorious claim constituted

error.

          On the contrary, it was the best approach available to

the district court, and it was consistent with Burke's burden to

prove his hours.     See Hensley v. Eckerhart, 461 U.S. 424, 436-37

(1983) (noting that the district court, in reducing amount of fees

calculated   by    the    lodestar    method,    "may   attempt     to   identify

specific hours that should be eliminated, or it may simply reduce

the award to account for . . . limited success"); see also Torres-

Rivera, 524 F.3d at 336 (permitting district courts, when computing

the lodestar amount, to "discount or disallow" hours when time


                                      -28-
records are "too generic and, thus, insufficient as a practical

matter to permit a court to answer questions about excessiveness,

redundancy, and the like"); cf. Lipsett, 975 F.2d at 941 ("If the

fee-seeker properly documents her claim and plausibly asserts that

the time cannot be allocated between successful and unsuccessful

claims, it becomes the fee-target's burden to show a basis for

segregability." (emphasis added)).

          Burke's arguments to the contrary are all unpersuasive.

His argument that the district court failed to consider the "the

relief actually achieved" and the "societal importance of the right

which has been vindicated" is based on an incorrect premise:     the

district court's use of phrases suggesting an "adjustment of the

whole-case lodestar" notwithstanding, it is apparent from the

district court's order that it considered Burke's claim-by-claim

success in an attempt to estimate the reduction in hours when

calculating the lodestar amount, not as part of a reduction to that

amount.   Our prior statements encouraging district courts to

consider the relief achieved and the societal importance of the

right, see e.g. De Jesus Nazario, 554 F.3d at 206 n.13, 207; Coutin

v. Young & Rubicam P.R., Inc., 124 F.3d 331, 338 (1st Cir. 1997),

were   made   in   the   latter     context,   not   the   former.

          More importantly, under the circumstances of this case,

the district court was faced with the task of estimating which

hours were necessary and sufficiently related to the successful


                                  -29-
claim and which hours were not for purposes of the lodestar

calculation.       A claim-by-claim analysis of the case was necessary

to reach that end; considerations of the relief obtained and

societal importance were not.          If those considerations had a place

in   the   district       court's    analysis,    it   would      have   been   when

considering    whether      to   adjust     the   lodestar     amount    upward   or

downward, not when calculating it in the first instance.11

            Finally, we note that the size of the district court's

global reduction under these circumstances -- eighty-five percent

of the pre-Burke I fees, which amounts to a nearly sixty-percent

reduction     to    the    overall    fee    request   --    is    unquestionably

substantial.       Reasonable minds could differ about whether some of

the claims against other defendants, or some of the mishandling or


      11
      After computing the lodestar, the district court would have
been within its discretion to consider an adjustment -- upward or
downward -- based on the results obtained by taking into account
Burke's claim-by-claim success, the relief obtained, and the
societal importance of the right vindicated. That the district
court appears not to have done so, however, is of no moment under
the circumstances, for two reasons. First, Burke has not argued on
appeal that the district court's decision not to consider such an
adjustment constituted error, and therefore the argument is waived.
Second, the burden of proving that an upward adjustment is
necessary to the determination of a reasonable fee is on the fee
applicant. Blum v. Stenson, 465 U.S. 886, 898 (1984). Although
Burke made mention of an upward adjustment in his affidavit
accompanying his motion for attorneys' fees, that affidavit also
included what could be understood as an abandonment of the request
when it acknowledged that "enhancements are rarely allowed" and
advocated   for  the   district   court   to  award   "the   actual
contemporaneously recorded time-slips." In any event, nothing in
the record compels us to find that Burke proved the necessity of an
upward enhancement, or that the district court erred by not
considering one. See, e.g., id. at 898-902.

                                       -30-
withholding of evidence claims, were sufficiently interrelated with

the ultimately successful claim against Tpr. McDonald.    Reasonable

minds might also doubt that the pre-Burke I fee award, which

amounts to just $28,050 for the period of 1999 through 2005,

adequately recognizes the undoubtedly significant attorney time

required to develop the facts underlying the successful claim

against Tpr. McDonald.   But our limited review for manifest abuse

of discretion in the attorneys' fees context is designed to defer

to the district court in the face of such disagreements, and this

is particularly the case when, as here, the fee application is

insufficiently documented and insufficiently explained.

IV.   CONCLUSION

           For the reasons provided above, we AFFIRM the decisions

of the district court.




                               -31-